Title: H. G. Letter VII, 28 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 28, 1789.
Dear Sir,
The embarrassments experienced in carrying through the first plan, the increase of the national debt, and other circumstances induced Congress to devise a new system of impost, which was finally agreed upon on the 18th of April 1783. In this system, the appointment of the officers, to collect the duties, was referred to the several states, which it was supposed would remove the principal objection to the former plan. All the states, except New York, substantially adopted it, annexing certain precautions for the more secure exercise of the powers granted to Congress. But New-York persisted to the last in withholding her assent. She passed indeed a law for granting an impost on different principles; but as Congress could not accept this, without releasing the other states, and setting the whole business afloat, it was evident to all the world, that the act of New-York was nothing better than a mere evasion of the thing asked.
The Governor, undoubtedly, took an active part in opposition to this measure. It is true, he declared in the Convention, that he had always been a friend to the impost, but could not agree to the manner in which Congress proposed to exercise the power. This is plainly a subterfuge. He was a friend to an abstract something, which might be any thing or nothing, as he pleased; but he was an enemy to the thing proposed. A general impost being a measure, not within the provision of the confederation, could only be brought about by some general plan devised by the common councils of the union, and submitted to the adoption of the several states. There could else be no concert, no common agreement. To oppose therefore the specific plan offered, and yet pretend to be a friend to the thing in the abstract, deserves no better name than that of hypocrisy.
I am possessed of unquestionable evidence to prove, that he used personal influence with members of the legislature to prejudice them against the granting of the impost. You may obtain a confirmation of this, from one of the gentlemen who represented your own county in the year 1786. The argument employed with him was, that Congress being a single body, and consequently without checks, would be apt to misapply the money arising from it. This looks like more than an objection to the mode. If the money was to be granted in any shape, that consequence, if to be apprehended at all, might follow.
A question of a very delicate and serious nature, arises on this conduct of the governor. Is it justifiable in the chief magistrate of a state to employ his personal influence with individual members of the legislature, in relation to any matter of public concern, which is to come under their deliberation? To me an interference of this sort appears highly exceptionable.
With sincere regard, I am, Dear Sir, Your most obedient Servant,
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



